Citation Nr: 1336542	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  08-00 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the issue of service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran had active duty service from May 1988 to September 1988 in the United States Army.  He also served in the South Carolina Army National Guard from April 1988 to April 1990 with various periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).  Specifically, the Veteran had active service during a two-week period of ACDUTRA in July 1989 in which service-connected disabilities were previously established.  

The Veteran died in November 2000, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Board remanded the appeal in July 2011 for further development.  The case has since been returned to the Board for appellate review.   

A review of the Virtual VA paperless claims processing system reveals a pertinent October 2013 brief from the Veteran's representative that has been reviewed by the Board.  

Finally, the appellant submitted additional medical treatise evidence in October 2013, which was after certification of her appeal.  However, she waived her right to have the RO initially consider this evidence.  Therefore, the Board accepts this additional evidence for inclusion in the record and consideration at this time.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).   

The Board will adjudicate and reopen the new and material evidence issue.  However, the underlying merits of the cause of death issue will be addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a final November 2001 rating decision, the RO denied service connection for the cause of the Veteran's death.  

2.  The evidence received since the November 2001 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for the cause of the Veteran's death.


CONCLUSIONS OF LAW

1.  The November 2001 rating decision, which denied service connection for the cause of the Veteran's death, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2013).

2.  The evidence received subsequent to the November 2001 rating decision is new and material, and the issue of service connection for the cause of the Veteran's death is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regard to the new and material evidence issue for service connection for the cause of the Veteran's death, review of the claims folder shows compliance with the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et seq. See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The August 2011 and November 2011 VCAA notice letters were compliant with the Court's decision in Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this regard, the VCAA letters (1) notified the appellant of the evidence and information necessary to reopen the claim (i.e., described what is meant by new and material evidence under the newer standard); (2) sufficiently explained the bases of the prior denial (i.e., the deficiencies in the evidence when the claim was previously considered); and (3) provided general VCAA notice for the underlying claim.  In any event, if any defect in VCAA notice or assistance is found, such defect is not prejudicial to the appellant, given the completely favorable disposition of the new and material evidence issue on appeal.  See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

With regard to the now reopened claim for service connection for the cause of the Veteran's death, the Board finds that further evidentiary development is needed and will be discussed herein below.  Therefore, an analysis regarding compliance with the VCAA for the underlying claim of service connection for the cause of the Veteran's death is not required at this time.  


New and Material Evidence Analysis - Cause of Death

The death of a Veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributes substantially or materially to death, that it combined to cause death, or aided or lent assistance to the production of death. 38 C.F.R. § 3.312(c).  It is not sufficient to show that the service-connected disability casually shared in producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

In this case, the Veteran died in November 2000.  The death certificate lists the immediate causes of death as acute myocardial ischemia due to cardiomegaly with myocardial hypertrophy.  It was noted that the myocardial hypertrophy had been present for years.  No contributory cause of death was listed.  An autopsy was conducted, but the actual autopsy report was not secured.  

At the time of his death, service connection was established for the following disabilities: PTSD with depression and an organic mental disorder, rated as 100 percent disabling; hypesthesia of the left upper extremity, rated as 0 percent disabling; and hypesthesia of the left lower extremity, rated as 0 percent disabling.  All of these disabilities were service-connected on the basis of being caused by an in-service lightening strike injury that occurred in July 1989.  The combined service-connected disability rating was 100 percent, and the Veteran was considered to be permanently and totally disabled at the time of his death due to his service-connected disabilities.  See July 2000 rating decision.  In addition, at the time of his death, the Veteran was receiving special monthly compensation (SMC) under 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(b) on account of being in need of regular aid and attendance.  

The appellant contends that the Veteran's cardiovascular/heart problems, which were the immediate cause of his death, were caused by or the result of the documented in-service lightening strike injury.  Thus, she believes the cause of his death should be service-connected.  She maintains that his heart problems developed over time due to the physical trauma caused by the documented in-service lightening strike injury in July 1989.  In the alternative, the appellant contends that the Veteran's service-connected PTSD and service-connected hypesthesia of the left side of the Veteran's body were contributory causes of death.  She has argued that stress from the Veteran's service-connected PTSD affected a vital organ (his cardiovascular system), thus hastening his death due to cardiovascular problems.  The appellant's representative has also submitted medical treatise evidence in support of these assertions.  See September 2006 DIC claim; December 2007 VA Form 9; April 2011 and October 2013 Representative Briefs.    

In a November 2001 rating decision, the RO denied the appellant service connection for the cause of the Veteran's death.  The RO notified the appellant of this decision and apprised her of her procedural and appellate rights, but she did not initiate an appeal of this decision.  There was also no evidence received within one year of the issuance of this decision.  Therefore, the November 2001 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2013).  

In the final November 2001 rating decision, the RO denied service connection for the cause of the Veteran's death because the record did not reveal any evidence that the cause of the Veteran's death was due to an event or injury during active service.  

The appellant filed her petition to reopen the Veteran's cause of death claim in September 2006.  Therefore, the amended regulation for new and material evidence applies.  See 66 Fed. Reg. at 45,620 (applying the revised version of 38 C.F.R. § 3.156 to petitions to reopen filed on or after August 29, 2001).    

In the January 2007 rating decision on appeal, the RO reopened the new and material evidence claim and adjudicated the cause of death issue on the underlying merits.  Regardless of the RO's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the cause of death claim before proceeding to adjudicate the underlying merits of the claim.  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  Under the revised standards, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  

In determining whether evidence is new and material, the credibility of the evidence in question is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  

In Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim, for purposes of reopening the claim.  Id. at 117.

Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the final November 2001 rating decision.  Specifically, in October 2013 the appellant submitted two separate medical treatise articles.  One of those articles indicates that an electrical injury from lightening may be associated with the development of latter myocardial dysfunction and cardiovascular problems.  The other article indicates that a number of scientific studies have found an association between PTSD and poor cardiovascular health.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Thus, the Board finds that the additional medical treatise evidence of record constitutes new and material evidence to reopen the cause of death claim, as it presents the possibility of a relationship between the Veteran's death from cardiovascular problems and his service-connected PTSD or his in-service lightening strike injury.  In short, this medical treatise evidence, if presumed credible, relates to an unestablished fact necessary to substantiate the cause of death claim and raises a reasonable possibility of substantiating the claim.  

Accordingly, the Board finds that new and material evidence has been presented to reopen the appellant's previously denied claim for service connection for the cause of the Veteran's death. 38 C.F.R. § 3.156(a).   However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the appellant's claim can be addressed.

ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for the cause of the Veteran's death is reopened, and to this extent only, the appeal is granted.


REMAND

As discussed above, the claim has been reopened.  However, before addressing the merits of the underlying service connection claim for the cause of the Veteran's death, the Board finds that additional development of the evidence is required.

First, the Court has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders." Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance." Id.   

In this case, the Board previously remanded the cause of death issue for further development, to include sending the appellant a notice letter complying with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  The letter was supposed to advise the appellant of the elements of a disability rating and an effective date.  Although the RO/AMC sent the appellant additional August 2011 and November 2011 notice letters that were otherwise sufficient, both letters failed to advise the appellant of the elements of a disability rating and an effective date, in accordance with Dingess, supra.  Therefore, a remand is necessary to ensure that the appellant is provided a VCAA notice letter that addresses the Dingess requirements.  

Second, the Veteran's death certificate indicates that he died in November 2000 at his residence and that an autopsy was performed on the Veteran.  It was also noted that the autopsy findings were considered in determining the cause of the Veteran's death.  However, the autopsy report from the appropriate South Carolina state agency is not present in the claims folder.  The Veteran's autopsy report, if available, may provide more detailed information as to the cause of his death, such that the RO/AMC should attempt to secure it.  VA is required to make reasonable efforts to obtain all "relevant" records, including state or local government non-Federal records like these, which the claimant identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  VA regulation clarifies that "reasonable efforts" will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  In the present case, the RO/AMC should contact the appellant and ask her to submit the autopsy report, if she has it in her personal possession, or to complete and return the necessary authorization (VA Form 21-4142) for VA to obtain the autopsy report for her.  

Third, a remand is required in order for the RO/AMC to obtain a medical opinion addressing what relationship, if any, exists between the Veteran's death and his military service.  See 38 U.S.C.A. § 5103A(a); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).  The Federal Circuit held that 38 U.S.C. § 5103A(a) does not always require the Secretary to assist the claimant in obtaining a medical opinion or examination for a DIC claim, but it does require VA to assist a claimant in obtaining such whenever it is necessary to substantiate the DIC claim.  The appellant contends that the Veteran's cardiovascular / heart problems, which were the immediate cause of his death, were caused by or the result of the documented in-service lightening strike injury.  In the alternative, the appellant contends that the Veteran's service-connected PTSD and service-connected hypesthesia of the left side of the Veteran's body were contributory causes of death.  Furthermore, the appellant has submitted probative medical treatise evidence in support of the above contentions.  Thus, a VA medical opinion from an appropriate clinician is necessary in the present case to resolve the issue of the etiology of the cause of the Veteran's death.  

Accordingly, the cause of death claim is REMANDED for the following action:

1.  The RO/AMC should send the appellant a notice letter that advises her of the elements of a disability rating and an effective date, in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

2.  The RO/AMC should contact the appellant and ask that she submit a copy of the Veteran's autopsy report or authorize VA to obtain it (by way of VA Form 21-4142), from the appropriate South Carolina state agency, referenced on the death certificate.  

If the appellant provides a completed release form authorizing VA to obtain the autopsy report, then the RO/AMC should attempt to secure it in compliance with VA law and regulation.  See 38 C.F.R. § 3.159(c)(1).

3.  After completing the foregoing development, the RO/AMC should refer the Veteran's claims folder to a VA examiner for a medical opinion to address the etiology of the cause of the Veteran's death.  The VA examiner is requested to review all pertinent records associated with the claims file, including the service treatment records, post-service medical records, the medical treatise evidence, and the appellant's assertions.  

The appellant contends that the Veteran's cardiovascular/heart problems, which were the immediate cause of his death, were caused by or the result of the documented in-service lightening strike injury.  She maintains that his heart problems developed over time due to the physical trauma caused by the documented lightning strike injury in July 1989.

In the alternative, the appellant contends that the Veteran's service-connected PTSD and service-connected hypesthesia of the left side of the Veteran's body were contributory causes of death.  That is, she has argued that stress from the Veteran's service-connected PTSD affected a vital organ (his cardiovascular system), thus hastening his death due to cardiovascular problems.  The appellant's representative has also submitted medical treatise evidence in support of these assertions.  

The examiner should render opinions on the following:

(A)  Is it at least as likely as not (50 percent or more probable) that the Veteran's service-connected PTSD with depression and an organic mental disorder caused his death; contributed substantially or materially to his death; combined with another disorder to cause his death; or, aided or lent assistance to his death?  

In rendering this opinion, please address whether stress from the Veteran's service-connected PTSD affected a vital organ (his heart), thus hastening his death due to cardiovascular problems.  Please also address whether the Veteran's service-connected PTSD disability resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of his cardiovascular problems that primarily caused his death.  See January 2007 medical treatise article of Kay Jankowski, PhD.    

(B)  Is it at least as likely as not (50 percent or more probable) that the Veteran's service-connected left upper and left lower extremity hypesthesia caused his death; contributed substantially or materially to his death; combined with another disorder to cause his death; or, aided or lent assistance to his death?  


(C)  Is it at least as likely as not (50 percent or more probable) that the Veteran's service-connected PTSD with depression and an organic mental disorder caused or chronically worsened (i.e., aggravated) his cardiovascular disorders?

(D) Is it at least as likely as not (50 percent or more probable) that the Veteran's service-connected left upper and left lower extremity hypesthesia caused or chronically worsened (i.e., aggravated) his cardiovascular disorders?

(E)  Is it at least as likely as not (50 percent or more probable) that the Veteran's cardiovascular/heart disorders were related to the documented in-service lightening strike injury in July 1989?  

In rendering this opinion, please address whether the Veteran's cardiovascular/heart problems developed over time due to the physical trauma caused by the in-service lightening strike.  See May 2003 medical treatise journal article.  

In making this determination, the examiner is advised that a contributory cause of death is one that contributed substantially or materially to death, combined with another disorder to cause death, or aided or lent assistance to death.  38 C.F.R. § 3.312(c).  That is, a contributory cause of death need not always "contribute substantially or materially" to death, in order to constitute a contributory cause.  However, it is necessary that in producing death a causal (not just a casual) connection be shown.  38 C.F.R. § 3.312(c).  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The RO/AMC should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  

5.  After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

6.  When the development requested has been completed, the service connection claim for the cause of the Veteran's death should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted, the appellant and her representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  No action is required of the appellant until she is otherwise notified by the RO/AMC.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


